FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KRYSTLE MACAPAGAL AGUSTIN,                        No. 11-71342

               Petitioner,                        Agency No. A094-880-382

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Krystle Macapagal Agustin, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009),

and we deny the petition for review.

      The agency did not abuse its discretion in denying Agustin’s request for a

continuance where she failed to show good cause. See 8 C.F.R. § 1003.29; cf.

Ahmed, 569 F.3d at 1012-15 (good cause shown for continuance to await

adjudication of I-140 appeal).

      Agustin’s request regarding prosecutorial discretion is denied.

      PETITION FOR REVIEW DENIED.




                                         2                                   11-71342